Case 1:20-cv-24462-KMW Document 19 Entered on FLSD Docket 04/28/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


   ALEJANDRO MUGABURU,                                Civil Action No. 1:20-cv-24462-KMW

                                 Plaintiff,

                          v.

   AKIMA GLOBAL SERVICES, LLC;
   DEPARTMENT OF HOMELAND
   SECURITY; and U.S. IMMIGRATION
   AND CUSTOMS ENFORCEMENT,

                                 Defendant.


                               NOTICE OF CHANGE OF ADDRESS


         PLEASE TAKE NOTICE THAT, as of April 26, 2021, the attorney for Defendant,

  Akima Global Services, LLC (“AGS” or “Defendant”) has changed his/her address for service of

  notices and documents in the above-captioned action. The new address of The Kullman Firm for

  Heather F. Crow is 2915 Kerry Forest Parkway, Suite 101, Tallahassee, Florida 32309; Telephone

  number is (850) 296-1953; Fax number (504) 596-4189. All notices and documents regarding the

  above-captioned action should be sent to this address.

       Respectfully submitted this 28th day of April, 2021.

                                       _/s/ Heather F. Crow____________
                                       Heather F. Crow, Esq.
                                       Florida Bar No.: 115437
                                       THE KULLMAN FIRM
                                       2915 Kerry Forest Parkway, Suite 101
                                       Tallahassee, FL 32309
                                       T: (850) 296-4189| F: (504) 596-4189
                                       hfc@kullmanlaw.com

                                       COUNSEL FOR DEFENDANT

                                                  1
Case 1:20-cv-24462-KMW Document 19 Entered on FLSD Docket 04/28/2021 Page 2 of 2




                                 CERTIFICATE OF SERVICE

         I certify that on the 28th day of April, 2021, I caused to be served the foregoing pleading

  via U.S. Postal Service and using the Court’s CM/ECF system, on the following parties:


                           Eduardo A. Maura. Esq. (FL. Bar No. 91303)
                                     Luis F. Quesada, Esq.
                                        Ayala Law, P.A
                                   2490 Coral Way, Ste. 401
                                        Miami, FL 33145
                                   Telephone: (305) 570-2208
                                 Email: eayala@ayalalawpa.com

                                ATTORNEYS FOR PLAINTIFF



                                        U.S. Attorney Office
                                         99 N.E. 4th Street
                                         Miami, FL 33132

                           U.S. Department of Justice Attorney General
                                 950 Pennsylvania Avenue NW
                                    Washington, DC 20530

                              U.S. Department of Homeland Security
                               2707 Martin Luther King Jr. Ave, SE
                                   Washington, DC 20528-0485
                                              and
                                    20 Massachusetts Ave NW
                                     Washington, DC 20001
                                     Email: ogc@hq.dhs.gov

                            U.S. Immigration and Customs Enforcement
                                   20 Massachusetts Ave NW
                                     Washington, DC 20001


                                       _/s/ Heather F. Crow____________
                                       Heather F. Crow, Esq.


                                                  2
